Douglas, J.,
concurring. As described in Justice Brown’s well-reasoned opinion, the contractual provisions involved in this case are clear and unambiguous. Nevertheless, we, again, find a district board of education ignoring the mutually bargained terms of a collective bargaining agreement. It seems that we are being fed a continued diet of such cases. This is so notwithstanding our admonitions in Mahoning Cty. Bd. of Retardation v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St. 3d 80, 84, 22 OBR 95, 99, 488 N.E. 2d 872, 876, that: “* * * [c]ourts should not allow public employers to disregard the terms of their collective bargaining agreements whenever they find it convenient to do so. On the contrary, the courts will require public employers to honor their contractual obligations to their employees just as the courts require employees to honor their contractual obligations to their employers.”
So long as a member of the bargaining unit, eligible to fill a particular position, is on an RIF list, there is no vacancy to be filled by “new hires.” It is difficult to comprehend how Section A. 3. of Article XIII can be read in any other way. Accordingly, it is entirely proper to award final judgment for appellant. I would go further, however, and make clear that appellant was (is) entitled to a teaching position for which he was (is) qualified and that he should be awarded any pay and benefits that he lost by virtue of the breach of the collective bargaining agreement by appellee. Since this court, in Beifuss v. Westerville Bd. of Edn. (1988), 37 Ohio St. 3d 187, 525 N.E. 2d 20, syllabus, recently ruled:
“A public school board of education is not liable for the payment of prejudgment interest on an award of back pay absent a statute requiring such payment or an express contractual agreement to make such payment,” this may be the only way to send a message that collective bargaining agreements are sacrosanct and must be adhered to by school boards as well as by teachers.'
Sweeney, J., concurs in the foregoing concurring opinion.